Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claim(s) 1-6 were previously pending and were rejected in the previous office action. Claim(s) 1-6 were amended. Claim(s) 1-6 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on May, 07, 2019, under 35 U.S.C. 119 (a)-(d).

Information Disclosure
	Statement The information disclosure statement (IDS) submitted on 07/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Response to Arguments
Claim Interpretation
	Applicant’s amendments and arguments, see page 6 of Applicant’s Response, filed August, 29, 2022, with respect to the Claim Interpretation have been fully considered and are persuasive. The claim interpretation has been withdrawn.
Claim Rejections - 35 USC § 101
	Applicant’s amendments and arguments, see pages 6 of Applicant’s Response, filed August, 29, 2022, with respect to  Claim 6 not falling within a statutory category of the 35 U.S.C. 101 has been fully considered and are persuasive. The software pre se rejection for Claim 6 have been withdrawn.

	Applicant’s arguments, see page(s) 6-7 of Applicant’s Response, filed August, 29, 2022, with respect to 35 USC § 101 ‘Alice,’ rejection of Claim(s) 1-6 have been fully considered but they are not persuasive.
	 Applicant argues that the invention provides that the application is now integrated into a practical application and do not recite an abstract idea since a tangible physical action is claimed.  Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). Furthermore, examiner points to the non-final office action mailed 06/09/2022 on page(s) 7-9, which provided a detailed analysis of how the claims were analyzed and why the claims are not integrated into a practical application. Examiner, respectfully, suggest positively reciting elements on how the mobile vehicle is controlled by the travel plan by the autonomous vehicle being able to store the vehicle travel plan which the vehicles control unit will then receive the plan and allow the vehicles motor to move the vehicle along the travel route, see applicant’s paragraph(s)  0030-0031 and 0035-0036 (i.e., other paragraphs maybe helpful). Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1-6 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 4-6, recites an entity determining a travel plan for the purchase of a replenishment commodity in a sales territory, which, the travel plan is based on a vehicle traveling on a first route to a sales territory and the purchase location and after the vehicle is replenished then the vehicle will travel from the purchase location back to the sales territory. Independent Claim(s) 1 and 4-6, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: commercial interactions (e.g., sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Independent Claim(s) 1 and 4-6, recite(s) “determining a replenishment commodity with which the mobile-shop vehicle is to be replenished based on sales conditions of a plurality of types of commodities when the commodities are sold by the mobile-shop vehicle in a predetermined sales territory,” “creating a traveling plan for the mobile-shop vehicle based on purchase location information on a purchase location in which the replenishment commodity is to be purchased and which includes at least position information of the purchase location,” and “wherein the traveling plan is such that the mobile-shop vehicle travels on a first traveling route with the predetermined sales territory as a departure position and the purchase location as a destination, and after the mobile-shop vehicle is replenished with the replenishment commodity at the purchase location, the mobile-shop vehicle travels on a second traveling route with the purchase location as a departure position and the predetermined sales territory as a destination,” step(s)/function(s) are merely certain methods of organizing human activity: commercial interactions (e.g., sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). For instance Independent Claim(s) 1 and 4-6, are similar to an entity determining a traveling plan for a sales vehicle that will sale a replenishment commodity in a predetermined sales territory, which the vehicle will travel to the sales territory and the factory to replenish the vehicle. The mere recitation of generic computer components (Claim 1: an information processing device and control circuitry; Claim 4: information processing circuitry; Claim 5: a computer; and Claim 6: a non-transitory computer-readable medium and a computer) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 5-6 recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim(s) 1 and 4-6 as a whole describes how to generally “apply,” the concept(s) of “determining,” and  “creating,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: an information processing device and control circuitry; Claim 4: information processing circuitry; Claim 5: a computer; and Claim 6: a non-transitory computer-readable medium and a computer). Examiner, notes that the information processing device, control unit, and the computer, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, see Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016). Here, the additional elements are merely determining and creating, information which, is merely using the additional elements in their ordinary capacity to determine a commodity to be sold in a sales area and creating a travel plan for a sales vehicle based on location information thus amount to no more than “applying,” the judicial exception. Examiner, further, notes that the “mobile-shop vehicle,” controlling, indicates a “field-of- use,” within the technological environment of providing instructions to a vehicle for performing an action in a delivery area. As currently claimed, there is no improvement to the functioning of the mobile-shop vehicle, and the instructions sent are similar to those that would be sent by an entity specifying where to move the vehicle in order to have the vehicle perform an action. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link controlling the vehicle, which, does no more than merely confine the use of the abstract idea to a vehicle performing actions in a working environment based on traveling information thus failing to add an inventive concept to the claims. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

	Claim(s) 2-3: The various metrics of Claim(s) 2-3 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 2-3 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-6 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 2013/0297463) in view of Naotoshi (WO 2019004467).
	Regarding Claim 1, Garber, teaches an information processing device that manages traveling of a mobile-shop vehicle which sells commodities to users and which is able to travel 
determining a replenishment commodity which is a commodity with which the mobile-shop vehicle is to be replenished based on sales conditions of a plurality of types of commodities when the commodities are sold by the mobile-shop vehicle in a predetermined sales territory. (Paragraph(s) 0025 and 0028-0029)(Garber teaches a taxi vending machine (i.e., mobile-shop vehicle) that includes items for sale such as beverages and/or snack items for a geographic area. Garber, further, teaches that inventory levels for an individual item can be determined and if the level for one of the several items are depleted faster than the others then the inventory module can trigger an inventory replenishment request for the item (i.e., determining a replenishment commodity sold by the mobile-shop vehicle in a predetermined sales territory). Examiner, notes, that the control module (i.e., control unit) can operate on a computer system associated with an individual passenger vehicle for hire, which, the control module can receive inventory data from the vending machine, location data that can be used to determine replenishment actions and depots, see paragraph 0039)
creating a traveling plan for the mobile-shop vehicle based on purchase location information on a purchase location in which the replenishment commodity is to be purchased and which includes at least position information of the purchase location. (Paragraph(s) 0030 and 0032-0033)(Garber teaches that distance between the location of the passenger vehicle and inventory replenishment depots’ within a specific geographic location are determined, see paragraph 0030.  Garber, further, teaches location information (e.g., street address) of the depot (i.e., at least position information of the purchase location) will be provided to the driver via a display, which, will direct the driver to the replenishment facility)
wherein the traveling plan is such that the mobile-shop vehicle travels on a first traveling route with the predetermined sales territory as a departure position and the purchase location as a destination. (Paragraph(s) 0032)(Garber teaches as the vehicle is on its way to the passengers destination (i.e., predetermined sales territory) then the vehicle can be rerouted to a depot for purchasing inventory (i.e., purchase location) (i.e., first route))
after the mobile-shop vehicle is replenished with the replenishment commodity at the purchase location, the mobile-shop vehicle travels on a second traveling route with the purchase location as a departure position and the predetermined sales territory as a destination. (Paragraph(s) 0025 and 0038)(Garber teaches that after the vehicles vending inventory has been replenished and the driver has paid the depot for the inventory then the driver can leave the depot (i.e., purchase location) and travel to pick up new fares in a geographic area (i.e., predetermined sales territory as a destination) (i.e., second route))
controlling a movement of the mobile-shop vehicle on the first and 
	With respect to the above limitations: while Garber teaches a taxi that carries items for sale, which, the taxi module is able to determine the level of inventory for an item and then direct the taxi to a replenishment location based on determining the replenishment’s location and providing the location to the taxi. Garber, also, teaches that the vehicle is able to travel from the location of the user to a depot and after the vehicle is replenished then the vehicle will travel from the depot to a geographic area of new fares. However, to the extent that Garber, doesn’t explicitly teach controlling a vehicle based on a travel plan see Naotoshi below. Garber, doesn’t explicitly teach an autonomous vehicle.  
	But, Naotoshi in the analogous art of controlling an autonomous vehicle based on a travel plan, teaches 
vehicle which is able to travel autonomously. (Paragraph(s) 0032-0034 and 0046)(Naotoshi teaches an autonomous vehicle that is able to travel based on an travel plan)
controlling a movement of the mobile-shop vehicle traveling routes based on the travel plan. (Paragraph(s) 0033, 0036, 0057, 0060, and 0070)(Naotoshi teaches an autonomous vehicle that includes an autonomous driving control unit that is able to guide the autonomous vehicle to a designated position, see paragraph(s) 0033 and 0036. Naotoshi, further, teaches a user can input a pickup position based on the user’s current location and the user can enter in a destination that includes a store for purchasing materials, see paragraph(s) 0057 and 0060. The plan setting unit can set a route from the current location of the vehicle to the current location of the user so that the user can get on the vehicle and for the vehicle to then travel to the purchase location destination, see paragraph(s) 0070)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a taxi that is able to determine inventory that is running low and determine a replenishment depot for replenishing the items of Garber, by incorporating the teachings of an autonomous vehicle that is able to follow a travel plan from a user pickup to a purchase location based on a travel plan of Naotoshi, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the convenience for a user. (Naotoshi: Paragraph 0015-0016)

	Regarding Claim 2, Garber/Naotoshi, teaches all the limitations as applied to Claim 1 and wherein the control circuitry is configured to create the traveling plan such that the mobile-shop vehicle moves from the predetermined sales territory to the purchase location, is replenished with the replenishment commodity in the purchase location, and then returns to the predetermined sales territory. (Paragraph(s) 0030, 0033, and 0038)(Garber teaches a taxi that sales items to customers is able to determine a replenishment depot (i.e., purchase location) for the taxi based on inventory level within the vehicle. Garber, further, teaches that the vehicle is able to travel from an area of a customer (i.e., predetermined sales territory) after rerouting to an replenishment depot (i.e., purchase location) and after being replenished is able to then leave the depot (i.e., purchase location) and travel to a geographic area for picking up new fares (i.e., predetermined sales territory))

	Regarding Claim 4, Garber/Naotoshi, teaches a mobile-shop vehicle that sells commodities to users and that is able to travel autonomously, the mobile-shop vehicle comprising an information processing circuitry configured to perform: 
determining a replenishment commodity which is commodity with which the mobile-shop vehicle is to be replenished based on sales conditions of a plurality of types of commodities when the commodities are sold by the mobile-shop vehicle in a predetermined sales territory. (See, relevant rejection of Claim 1(a))
creating a traveling plan for the mobile-shop vehicle based on purchase location information on a purchase location in which the replenishment commodity is to be purchased and which includes at least position information of the purchase location. (See, relevant rejection of Claim 1(b))
wherein the traveling plan is such that the mobile-shop vehicle travels on a first traveling route with the predetermined sales territory as a departure position and the purchase location as a destination. (See, relevant rejection of Claim 1(c))
after the mobile-shop vehicle is replenished with the replenishment commodity at the purchase location, the mobile shop vehicle travels on a second traveling route with the purchase location as a departure position and the predetermined sales territory as a destination. (See, relevant rejection of Claim 1(d))
controlling a movement of the mobile-shop vehicle on the first and second traveling routes based on the travel plan. (See, relevant rejection of Claim 1(e))

	Regarding Claim 5, Garber/Naotoshi, teaches an information processing method of managing traveling of a mobile-shop vehicle which sells commodities to users and which is able to travel autonomously, the information processing method being performed by a computer, the information processing method comprising: 
determining a replenishment commodity which is commodity with which the mobile-shop vehicle is to be replenished based on sales conditions of a plurality of types of commodities when the commodities are sold by the mobile-shop vehicle in a predetermined sales territory. (See, relevant rejection of Claim 1(a))
creating a traveling plan for the mobile-shop vehicle based on purchase location information on a purchase location in which the replenishment commodity is to be purchased and which includes at least position information of the purchase location. (See, relevant rejection of Claim 1(b))
wherein the traveling plan is such that the mobile-shop vehicle travels on a first traveling route with the predetermined sales territory as a departure position and the purchase location as a destination. (See, relevant rejection of Claim 1(c))
after the mobile-shop vehicle is replenished with the replenishment commodity at the purchase location, the mobile-shop vehicle travels on a second traveling route with the purchase location as a departure position and the predetermined sales territory as a destination. (See, relevant rejection of Claim 1(d))
controlling a movement of the mobile-shop vehicle on the first and second traveling routes based on the travel plan. (See, relevant rejection of Claim 1(e))

	Regarding Claim 6, Garber/Naotoshi, a non-transitory computer-readable medium storing instructions that cause a computer to perform an information processing method of managing traveling of a mobile-shop vehicle which sells commodities to users and which is able to travel autonomously, the information processing method comprising:
determining a replenishment commodity which is commodity with which the mobile-shop vehicle is to be replenished based on sales conditions of a plurality of types of commodities when the commodities are sold by the mobile-shop vehicle in a predetermined sales territory. (See, relevant rejection of Claim 1(a))
creating a traveling plan for the mobile-shop vehicle based on purchase location information on a purchase location in which the replenishment commodity is to be purchased and which includes at least position information of the purchase location. (See, relevant rejection of Claim 1(b))
wherein the traveling plan is such that the mobile-shop vehicle travels on a first traveling route with the predetermined sales territory as a departure position and the purchase location as a destination. (See, relevant rejection of Claim 1(c))
after the mobile-shop vehicle is replenished with the replenishment commodity at the purchase location, the mobile-shop vehicle travels on a second traveling route with the purchase location as a departure position and the predetermined sales territory as a destination. (See, relevant rejection of Claim 1(d))
controlling a movement of the mobile-shop vehicle on the first and second traveling routes based on the travel plan. (See, relevant rejection of Claim 1(e))

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garber (US 2013/0297463) in view of Naotoshi (WO 2019004467) and further in view of Mu (US 2019/0057478 A1).
	Regarding Claim 3, Garber/Naotoshi, teaches all the limitations as applied to Claim 2 and wherein the control circuitry is configured to additionally perform: 

creating the traveling plan such that the mobile-shop vehicle having been replenished with the replenishment commodity in the purchase location returns to the predetermined sales territory before the specific time period. (Paragraph(s) 0030, 0033, and 0038)(Garber teaches a taxi that sales items to customers is able to determine a replenishment depot for the taxi based on inventory level within the vehicle. Garber, further, teaches that the vehicle is able to travel to the replenishment depot and after being replenished is able to then leave the depot and travel to a geographic area for picking up new fares)
	With respect to the above limitations: while Garber teaches a taxi that sells items to customers is able to determine inventory level within the vehicle and replenishment depots to travel to. Garber, further, teaches that the taxi is able to travel to the replenishment depot and then travel to a geographic area with fare request. Also, Naotoshi teaches a planning unit that consist of providing a travel route to a vehicle. However, Garber and Naotoshi, do not explicitly teach determining a territory that is predicted to be greater than other time periods. 
	But, Mu in the analogous art of traveling to high demand areas, teaches identifying a specific time period which is a time period in which a sales quantity of the replenishment commodity in the predetermined sales territory is predicted to be greater than those in other time periods based on a sales condition of the replenishment commodity in the predetermined sales territory. (Paragraph(s) 0024, 0028, 0032, and 0037); and (Claim 8)(Mu teaches the vehicle is able to determine high demand areas that have supply shortage issues based on reaching a threshold, which, the vehicle will select the area to travel to within a time period) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a taxi that is able to determine inventory that is running low and determine a replenishment depot for replenishing the items of Garber and an autonomous vehicle that is able to follow a travel plan from a user pickup to a purchase location based on a travel plan of Naotoshi, by incorporating the teachings of an autonomous vehicle that is able to determine a high area demand and autonomously travel to the high demand are of Mu, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help notify drivers of high demand areas more accurately. (Mu: Paragraph 0005)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628